El Juez Asociado Señor Snyder
emitió la opinión del . tribunal.
José Soto Zaragoza y Harry Lake Penn fueron convictos ante el tribunal de distrito, sección de San Juan, por el delito de tener en su posesión material de bolita en violación de la sección 4 de la Ley núm. 220, Leyes de Puerto Rico de 1948 ((1) pág. 739). Apelaron para ante este Tribunal de la sentencia imponiéndoles términos de cárcel de dos y un año, respectivamente. Luego declaramos con lugar su moción para desistir del recurso. Entonces los acusados radicaron una moción en el tribunal inferior solicitando que se anulara la sentencia dictada por haberse obtenido mediante fraude. Luego de celebrada una vista en que se oyó a ambas partes sobre esta cuestión, el tribunal inferior declaró con lugar la referida moción. El caso se encuentra ahora ante nos en ape-lación del Pueblo contra la resolución de la corte inferior anulando la sentencia. (1)
I
Uno de los errores señalados por El Pueblo es en efecto que el tribunal de distrito cometió manifiesto error al apreciar la evidencia presentádale en relación con la moción para anular la sentencia. Este señalamiento hace necesario que hagamos un resumen de la evidencia pertinente que ambas partes presentaron durante el juicio y durante la vista de la moción.

*58
Evidencia Durante el Juicio.

Modesto Castro, detective, declaró que el 27 de mayo de' 1950, a las 11 de la noche, estaba en el cuartel de la detective en la parada 6%, Avenida Fernández Juncos, en San Juan, con tres hombres que habían sido arrestados por bolita. Llegó un joven y preguntó por qué estaban arrestadas dichas personas. Le preguntó al joven si él “andaba” con ellos. El joven contestó en la negativa, diciendo que “andaba” con Soto. El Sargento Costas, que oyó la conversación, le dijo al testigo y al detective Quiñones que dieran una vuelta por allí.
Quiñones y el testigo se fueron por la Avenida Fernández' Juncos hacia San Juan. Cuando habían andado como se-tenta pies del cuartel, vieron a Soto y a Lake Penn en el' asiento delantero de un Cadillac con la luz interior encendida. Cuando estaban como a ocho pies del automóvil, vió que Soto' tenía en sus manos papeles amarillos con listas de números1 consistentes de tres cifras “con unidades a la derecha”. Para cerciorarse, usó un “flashlight” para ver los materiales que' Soto y Lake Penn tenían en sus manos. Cuando se acerca-ron al automóvil, Lake Penn le dió a Soto otras listas, y Soto-las puso todas juntas y las tiró al piso de atrás del automó-vil. Le dijo a Quiñones que cogiera estas listas. Quiñones-entró a la parte de atrás del automóvil y las recogió. Lake-Penn trató'de poner en marcha el automóvil, pero el testigo le' apagó la ignición, subió al automóvil y lo llevó al cuartel.
Registraron a Soto en el cuartel y le encontraron ciertos' documentos en el bolsillo derecho de su gabán, que luego fue-ron introducidos en evidencia. También le ocupó a Soto una. fuerte suma de dinero, la cual, después de haberse estipulado. que ascendía a $1,937, le fué devuelta a Soto. Identificó el testigo treinta y seis listas de números de tres cifras seguidas:-por un guión y otros números como las que había visto en manos de Soto y Lake Penn y las cuales Soto había tirado en la parte de atrás de su automóvil. Posteriormente, se admi-tieron en evidencia estas listas.
*59Después que los acusados fueron llevados al cuartel, él y Quiñones registraron el automóvil pero no encontraron ningún otro material de bolita. Encontraron algunas bote-llas de licor en el baúl del automóvil .y algunos billetes de lotería e inscripciones de caballos de carrera en el comparti-miento de guantes. El testigo explicó en detalle la forma en que se juega la bolita.
Federico Quiñones, detective, corroboró la declaración de Castro hasta el momento en que llegaron al automóvil Cadillac. Sin embargo, declaró Quiñones que los acusados solamente tenían billetes y listas de lotería en las manos cuando él y Castro los sorprendieron. El testigo entonces declaró que Lake Penn llevó el automóvil al cuartel, con Castro en la parte de atrás y él delante. Cuando llegaron, el testigo fué arriba para examinar las listas de lotería a ver si éstas contenían números de bolita. Mientras hacía.esto, el detective Rivera Rosa lo llamó para que lo ayudara a registrar el automóvil. Cuando el testigo llegó a éste, abrió la puerta de atrás y encontró listas de bolita en el piso. En-tonces dijo, “no busques más, aquí está la evidencia”.
El Pueblo ofreció una declaración jurada de Quiñones, que en sustancia era igual a la declaración de Castro, con el fin de impugnar la declaración de Quiñones, la cual fué admitida en evidencia sin objeción de los acusados. Quiñones explicó que había decidido corregir los “errores” de su decla-ración jurada porque poco después de haberla suscrito su padre y su hermano murieron y su hermana fué recluida en el Manicomio Insular. A solicitud del fiscal, se puso a Qui-ñones bajo custodia con miras a procesarlo por perjurio.
Ramón Pérez Méndez, primer testigo de los acusados, de-claró que la noche en cuestión él acompañaba a Soto y a Lake Penn, chófer de aquél, cuando fueron al cuartel de la policía en el automóvil de Soto después de enterarse del arresto de Santos Lake, medio hermano de Lake Penn. Estacionaron el automóvil como a cinco o diez pies del cuartel. Le pre-guntó a Castro cuál era la denuncia contra Santos. Castro *60no contestó pero dijo “usted anda con Chichi”. Quiñones y Castro fueron hacia el automóvil con el “flashlight” y él se fué con ellos. Ni Soto ni Lake Penn tenían nada en sus ma-nos cuando Quiñones y-Castro llegaron donde ellos. Los detectives abrieron la puerta de atrás y registraron el auto-móvil, pero nada encontraron. Quiñones subió a la parte de atrás y Castro delante. El testigo trató de subirse al carro pero Castro le dijo que no y que se fuera al cuartel. Llevaron el automóvil al cuartel. Quiñones se bajó del mismo y fué a una oficina donde estaba el Sargento Costas. .
Castro se quedó en el carro. Quiñones y dos detectives más vinieron al automóvil. Ellos empezaron a registrarlo y Qui-ñones apareció con papeles de bolita que había encontrado en la parte de atrás del automóvil. Entonces Soto dijo, “¿Cómo diablos me van a meter preso”? Quiñones contestó, “Es im-posible que yo vaya a meterle bolita en el carro puesto que no lo conozco a usted”. Soto dijo entonces que esto les iba a costar caro, que “ustedes no me pueden meter preso de esta manera”. Ni Soto ni Lake Penn fueron registrados antes de ir al cuartel.
Harry Lake Penn corroboró en sustancia la declaración de Pérez Méndez. Añadió que a solicitud de Castro abrió el baúl del automóvil cuando éste estaba estacionado en el cuar-tel. Mientras Soto y él sacaban cajas de licor del baúl, los detectives Quiñones, Luis Parrilla y Rivera Rosa vinieron del cuartel. para registrar el automóvil. Quiñones abrió la puerta de atrás del automóvil y dijo, “está aquí, no busques más”.
La policía hizo un inventario de las cajas de licor que ha-bía en el baúl y de los billetes de lotería e inscripciones de caballos que encontraron en el compartimiento de guantes y se los entregaron a Lake Penn, después que él firmó el in-ventario. Un detective le llamó un taxi en el que se fué, llevándose el licor, los billetes de lotería y las inscripciones. Varias horas después, a las tres de la mañana, el Sargento Costas lo arrestó en la parada 15 de Santurce.
*61En el contrainterrogatorio el testigo declaró que había sido el chófer de Soto durante diez o quince años, que Soto tiene muchas casas y que no sabe si Soto se dedica a otros negocios. La declaración de Lake Penn de que le fué permi-tido irse del cuartel en un taxi luego del arresto de Soto fué corroborada por el chófer y por los archivos de la compañía de taxis.
Al declarar culpable a los acusados y sentenciarlos a cum-plir penas de cárcel, la corte inferior dijo: “La corte le ha dado entero crédito a-la prueba del Pueblo, al testimonio de Modesto Castro y al de Federico Quiñones Padró, aun cuando hay ciertas inconsistencias entre el testimonio, prestado ante este Tribunal en el día de hoy y el prestado ante el Hon. Fiscal. Sin embargo, esas contradicciones no son sustanciales. Sustancialmente el testigo corrobora el testimonio de Modesto Castro. Pero aún así, el testimonio de Modesto Castro merece todo el crédito de este Tribunal.”
Pasemos ahora a la evidencia aducida ante el tribunal de distrito en cuanto a la moción que luego fué radicada para que se anulara la sentencia dictada durante el juicio por el fundamento de que ésta fué obtenida mediante fraude. La teoría de Soto y Lake Penn al radicar la moción fué que un número de listas de bolita habían sido ocupadas en manos de Luis Santos Lake el 27 de mayo de 1950 y que algunas de ellas fueron puestas esa misma noche en el automóvil de Soto mientras aquél estaba estacionado cerca del cuartel de la policía.

Evidencia Durante la Vista de la Moción Sobre Nulidad de Sentencia.

Luis Santos Lake declaró que él„ Francisco Vázquez y un . tal Muskus fueron arrestados el 27 de mayo de 1950 a las nueve de la noche por el delito de bolita. Los detectives le ocuparon tres paquetes de colectas de bolita en su poder. De-claró en qué forma había obtenido la posesión de los tres paquetes. Trabajaba para un banquero de bolita. Su tra-*62bajo consistía en recoger las listas de bolita de los agentes del banquero en períodos regulares. Con el fin de identificar el .agente de quien había obtenido cada lista, empleaba una palabra o número clave para cada agente. El número o pala-bra de cada agente era escrito al dorso de cada lista recogida •de éste. Las listas recogidas de cada agente eran puestas en un paquete separado.
Los tres paquetes hallados en su poder cuando se le arrestó estaban marcados en la forma antes dicha. Uno era del Barrio Obrero y tenía la palabra “río” escrita al dorso de cada una de sus listas. Los otros dos eran de la calle Loíza y cada lista en estos paquetes estaba marcada “6” y “14”, respectivamente. La colecta del “14” tenía la peculiaridad de que el “14” parecía en cada caso un “17”. El testigo, Vázquez y Muskus fueron llevados al cuartel de la policía de la parada 6% en San Juan y encerrados en la jaula. Los ■tres paquetes fueron puestos sobre un escritorio en el cuartel y no los volvió a ver.
Estuvo presente durante “algunas partes” del juicio de Soto y Lake Penn, que se celebró el 30 de junio de 1950. Se declaró culpable el 6 de julio del mismo año. Estuvo pre-sente durante el juicio de Vázquez y Muskus el 13 de julio de 1950. Cuando se presentó en evidencia la colecta del “14” en el juicio de éstos, notó que el número de listas era consi-derablemente menor que cuando se las ocuparon a él. Ori-ginalmente, todas las tres colectas consistían más o menos del mismo número de listas.
Se les mostraron las listas presentadas en evidencia por El Pueblo en el juicio de Vázquez y Muskus. Éstas consis-tían de sesenta y dos páginas de la colecta del “6”, de cin-cuenta y siete páginas de la colecta del “río” y de solamente once páginas de la colecta del “14”. Las identificó como que eran las colectas del “6” y del “río” y parte de la colecta del “14” que le ocuparon el 27 de mayo al testigo. Entonces se le mostraron treinta y seis listas presentadas en evidencia por El Pueblo durante el juicio de Soto y Lake Penn. Mani-*63festó que estas treinta y seis listas eran parte de la colecta del “14” ocupádale a él cuando se le arrestó. Estaba seguro de esto por dos motivos. Primeramente, cada una de estas treinta y seis listas tenía al dorso el, mismo “14” escrito en íorma peculiar — un “14” parecido a un “17”- — -que siempre fué escrito al dorso de cada lista de la colecta del “14”. En segundo lugar, se acordaba de que él mismo había jugado quince centavos al número 101-CB con un bolitero llamado Pedrín Santiago, cuyas listas eran parte de la colecta del “14”. Y ahora, examinando en la silla testifical los dos pa-quetes de listas con el “14” al dorso de cada, lista — las once listas usadas en el juicio de Vázquez y las treinta y seis lis-tas usadas en el juicio de Soto — encuentra una apuesta de quince centavos al número 101-CB a la cabeza de una de las treinta y seis listas y no encuentra tal apuesta en ninguna de las once listas. (2)
En el contrainterrogatorio decláró que el 27 dé mayo de 1950 recogía listas de bolita para Roberto Andújar. No conoce a ningún otro bolitero. No sabe a qué negocio se dedica Soto aun cuando su medio hermano es el chófer de éste. Nunca ha oído mencionar el nombre de Soto como boli-tero y nunca ha recogido bolita para él. Fué a ver al Lie. Jiménez Sicardó después del juicio de Vázquez y le dijo que investigara a ver si las listas presentadas en el caso contra el acusado tenían un “14” al dorso. Hizo esto porque su her-mano estaba envuelto en el asunto.' Sabía que su hermano y Soto habían sido arrestados y denunciados por bolita la misma noche en que se le arrestó a él, pero no vino al juicio de ellos a declarar. No sabe el nombre del agente de la colecta “14”. Éste acostumbraba dejarle la colecta debajo de un zafacón cerca de un bar verde en la calle Loíza. Si bien no contó el número de listas de cada colecta, podía decir más o menos cuántas había en cada colecta cuando se las entregaban.
*64En el examen redirecto declaró que Soto fué arrestado y metido en la jaula con él alrededor de la medianoche del 27 de mayo de 1950. No fué a ver al Lie. Jiménez Sicardó hasta después del juicio de Soto porque no sabía qué colectas El Pueblo iba a presentar en evidencia contra Soto. Luego fué a ver al Lie. Jiménez Sicardó para decirle que mirara a ver si las listas usadas contra Soto eran las que le ocuparon al testigo.
En otro contrainterrogatorio manifestó que no creía que dos boliteros pudieran tener el mismo número de identifi-cación al dorso de sus listas. En el examen redirecto declaró que él era la única persona a cargo de recoger la colecta “14” para Andújar y que él recogió todas las listas de la “14” el 27 de mayo de 1950. El agente “14” no escribía números para ningún banquero que no fuera Andújar.
El abogado Gustavo Jiménez Sicardó declaró que después de celebrado el juicio de Soto y Lake Penn el 30 de junio de 1950, Santos lo vino a ver a su oficina y le dijo “Para mí esa evidencia que le han puesto a Soto son los papeles que me cogieron a mí”. Fué a la corte y vió el número parecido a un “17” al dorso de cada una de las listas presentadas en evidencia contra Soto. Le dijo esto a Santos, y éste le con-testó que eran las de él. No pudo ver las listas en el caso contra Santos porque el caso no se había visto y el fiscal no se las dejó ver. Santos se declaró culpable el 6 de julio. El 13 de julio Vázquez y Muskus fueron juzgados. Santos de-claró en el juicio. Vázquez fué declarado culpable y Muskus fué absuelto. En este juicio el fiscal de distrito admitió que la misma persona había escrito el “14” que se parecía al “17” al dorso de las listas presentadas en evidencia tanto en el caso de Vázquez como en el de Soto. (Esta misma admisión ya se había hecho durante esta vista.)
También se dió cuenta el testigo de una pieza adicional de evidencia durante el juicio de Vázquez. Explicó que “núme-ros limitados” son aquéllos que tienen un límite de apuestas porque son “números de sueño”, o por algún otro motivo. *65Vázquez le dijo que una lista, de números de sueño que había sido presentada en evidencia contra-Soto era suya y había sido ocupada en posesión del .testigo la noche del 27 de mayo. Además, oyó a Vázquez declarar en el juicio de éste que el Sargento Costas fué a la oficina, cogió algunos de los papeles ocupádosle a Santos y se' fué. hacia el automóvil de Soto.
Varios días después, luego de celebrado el juicio contra Soto y Lake Penn, el testigo le preguntó a Santos si había algún otro medio fuera del. número “14” escrito en dicha forma peculiar por el cual él podía identificar las listas de la colecta del “14”. Después de pensar por un rato, Santos le dijo que él acostumbraba jugarle quince centavos al 101-CB en la colecta del “14” y que tal apuesta debía estar en las listas del “14” ocupádasle a él. El testigo vino a la corte y examinó las listas presentadas durante el juicio de Vázquez. Tal apuesta no aparecía en estas listas. Vino al Tribunal Supremo en donde estaba pendiente la apelación de Soto con el fin de ver las listas que habían sido presentadas en eviden-cia en el caso contra Soto y Lake Penn, pero no las pudo ver porque los exhibits estaban en un sobre cerrado.
Francisco Vázquez Ortiz declaró en la misma forma que Santos en cuanto al arresto de ellos, junto a Muskus, el 27 de mayo de 1950 a las nueve dé la noche. En adición, declaró que cuando lo registraron los detectives le ocuparon un papel amarillo con- números impresos que eran parte de un libro de sueños. Se le mostraron varios papeles que se presentaron en evidencia contra Soto durante el juicio de éste. Tomó de entre ellos un papel amarillo y dijo que éste era el que le ocuparon a él. Consistía el papel de-una serie de números de tres cifras pero sin números a la derecha. Usaba el papel para “buscar los sueños para jugar”. -No t-enía el papel rela-ción alguna con el juego de bolita propiamente dicho.
El testigo, Muskus y Santos fueron-Encerrados en la jaula del cuartel de la policía después de haber sido arrestados. Como a las 11:45 de la noche, Castro tomó el material ocu-*66pádole a Santos y lo llevó a la oficina de Costas poniéndolo sobre un escritorio. Costas y Castro empezaron a abrirlo. .Consistía de tres paquetes de listas dentro de un cartucho de papel. Sacaron las listas de los paquetes y las regaron sobre el escritorio. Desde la jaula podía ver la entrada y también la parte de afuera. ■ Como a medianoche vió entrar a un joven y preguntar por Santos. Castro le preguntó al joven si él andaba con ellos. Éste le contestó que andaba con Soto. Costas le dijo a Castro y a Quiñones que dieran una vuelta. Como 15 minutos después llegó un automóvil grande y se estacionó frente al cuartel directamente frente a la jaula, como a 25 pies de ésta. Se bajaron dos personas. Una de ellas, Quiñones, llevaba un paquete de billetes de lotería. En-tró a la oficina de Costas y Parrilla y Rivera Rosa abando-naron la oficina.
Mientras Quiñones examinaba los billetes de lotería, Cos-tas tomó un puñado de las listas .que le habían ocupado a Santos y que estaban regadas sobre el escritorio. Salió afuera con las listas dentro del puño, se recostó sobre la parte trasera derecha del automóvil y puso las listas dentro del mismo. Entonces se alejó de éste. Ya no tenía las listas en el puño.- Llamó a Quiñones para registrar el automóvil. Quiñones bajó y registró la parte de atrás del carro. Costas volvió a entrar al cuartel.
Entonces surgió una acalorada discusión entre Soto, Lake Penn y los detectives. Antes de que Costas bajara la escalera con las listas en el puño, el baúl del automóvil había sido regis-trado por los detectives Castro, Rivera Rosa y Parrilla mien-tras Quiñones examinaba los billetes de lotería. Como 15 minutos después Castro y Costas metieron a Soto en la jaula con los detenidos. Costas le dijo a Lake Penn que se llevara las cajas de licor encontradas por ellos en el automóvil. Costas le dijo a Lake Penn que se podía ir y éste se fué en un taxi, llevándose las cajas y los billetes de lotería, que se le devolvieron a Lake Penn. Soto no fué registrado perso-nalmente. Vió a Lake Penn por la mañana en la cárcel.
*67En el contrainterrogatorio manifestó que no sabía a qué negocio se dedicaban Soto y Lake'Penn. Le contó al Lie. Jiménez Sicardó el asunto de que Costas había cogido las lis-tas y las había puesto en el automóvil, por primera vez el 11 de octubre de 1950. Ha cumplido dos sentencias de bolita y ahora es un chófer público.
Ramón Rivera Vizcarrondo declaró que dos o tres días antes del 27 de mayo de 1950 estaba en el tribunal de dis-trito para servir como jurado. Costas llegó con algunos boli-teros que había arrestado. Oyó que Costas dijo, “Cogí a es-tos pequeños y voy a coger a Chichi con o sin colecta.”(3) Fué a ver a su amigo Soto y le dijo lo que Costas había dicho. Entonces el fiscal de distrito dijo “En este momento yo soli-cito que se cite al Sargento Costas. Se le ha hecho una impu-tación a ese funcionario y es lógico que se defienda.” La corte entonces ordenó que se citara a Costas para la ma-ñana siguiente.
José Soto Zaragoza declaró que la noche en cuestión su automóvil fué registrado frente al cuartel por los detectives Quiñones y Castro. La luz interior estaba encendida y los detectives registraron la parte de atrás del automóvil con un “flashlight” pero nada encontraron. Quiñones fué entonces al cuartel con algunos billetes de lotería que le fueron ocupa-dos al testigo mientras éste los tenía en sus manos.
Castro le quitó las llaves a Lake Penn y aquél y Parrilla fueron a registrar el baúl. No pudieron abrir el baúl y lla-maron a Lake Penn para que lo abriera. Éste lo abrió, y se encontraron algunas cajas de licor en el baúl. Castro ordenó a Lake Penn que las sacara. “Mientras se hacía eso pasó el Sargento Costas y se recostó sobre la puerta trasera del carro con el brazo derecho hacia adentro del carro mirando para atrás donde estábamos nosotros., Como el carro había sido registrado 2 veces por Parrilla y Rivera y Castro no le di importancia. Él subió para arriba y al subir fué el de*68tective Quiñones y se dirigió hacia nosotros con unos papeles en las manos y dijo: 'No busquen más, aquí está.’ Yo le dije: ‘Mire bandido, ¿cómo usted dice que esto está aquí? Eso lo metería usted mismo ahí. Eso lo metió usted mismo ahí.’ ”
Quiñones y Parrilla fueron entonces al cuartel y se fue-ron para la parte de atrás con Costas. Dejaron al testigo y a Lake Penn frente al cuartel. Como a los 20 minutos Cos-tas y Castro salieron y lo metieron en la jaula con Santos, Vázquez y Muskus. Lake Penn no fué arrestado y se fué en un taxi llevándose las cajas de licor y los billetes de lote-ría. Tres o cuatro horas más tarde arrestaron a Lake Penn. El testigo no fué registrado en el cuartel, pero sí en la cár-cel, donde nada le encontraron excepto la suma de $1,937. Nunca antes había visto las listas de bolita que fueron pre-sentadas en evidencia en el juicio en su contra. Explicó la naturaleza de varios otros documentos presentados en evi-dencia por El Pueblo, que es innecesario sintetizar aquí.
En el contrainterrogatorio explicó cómo se juega la bolita. Se dedicó a la bolita hasta el 3 de mayo de 1949, en que el detective Virella le “hizo un rancho”. En dicha ocasión fué registrado en la calle y nada se le ocupó. Fué luego regis-trado en el cuartel y se le encontró un papel en el bolsillo. Explicó nuevamente la naturaleza de los documentos que no hemos descrito en detalle. Sabía lo que Rivera Vizcarrondo le había dicho antes de ser juzgado el 30 de junio de 1950, pero se enteró de la coincidencia en cuanto a los dos grupos de listas por primera vez después del juicio.
En el examen redirecto declaró que fué al cuartel de la policía a prestar fianza para un hermano de Lake Penn. Cuando se le preguntó si tenía consigo listas de bolita en dicha ocasión, replicó, “¿Cómo voy a ir yo frente al cuartel con listas de bolita?” De su anterior experiencia con la bolita, sabe que dos colectores no pueden usar el mismo número “14”. Explicó la forma en que le robaron en cierta ocasión y esto dió lugar a que él ordenara que en lo sucesivo cada colector tendría que identificarse con un número. “Es- igual con el *6914”; Un colector trabaja solamente para un banquero y el “14” solamente podía ser el número de un solo colector. De haber otro colector con el “14”, éste tendría que ser un co-lector de otro banquero; de lo contrario, se cometerían errores pagando los premios.
El Sargento Luis V. Costas fué el único testigo por El Pueblo. Declaró que nunca habló con Rivera Vizcarrondo, a quien conoce de vista, el 27 de mayo de 1950, ni en ninguna ocasión anterior en relación con la bolita o con algún otro asunto. La transcripción de la evidencia presentada durante el juicio de Soto y Lake Penn fué también presentada en evidencia.
Entonces el tribunal de distrito dictó resolución anulando la sentencia de cárcel contra los acusados, por el fundamento de que dicha sentencia fué obtenida mediante fraude. La corte inferior basó esta resolución en sus conclusiones de hecho al efecto de que las listas de bolita que se alega fueron ocupadas en el automóvil de Soto la noche del 27 de mayo de 1950 habían sido de hecho ocupadas en posesión de otras personas arrestadas esa misma noche por el mismo delito; que estas listas fueron más tarde “fraccionadas o separadas”; y que parte de ellas fueron entonces “introducidas” en el automóvil de Soto con el fin de hacer aparecer que habían sido ocupadas en dicho automóvil.
Alegando que la corte inferior cometió error manifiesto en la apreciación de la evidencia en que basó sus conclusiones de hecho, el fiscal de este Tribunal hace hincapié en dos pun-tos: (1) ciertas discrepancias en el testimonio de los dos juicios; (2) los testigos que declararon que ellos vieron a Costas deliberadamente poner listas de bolita que habían sido ocupadas en posesión de Santos dentro del automóvil de Soto, eran boliteros declarados y sin duda mentían en cuanto a ciertos extremos; por ejemplo, que ellos nunca habían cono-cido a Soto como bolitero.
Estos dos puntos podrían en un caso común y corriente ser bastante persuasivos al juzgador de los hechos. Según *70indica el Fiscal, hubo conflicto en el testimonio de varios tes-tigos sobre diversos ■ extremos: (1) si el automóvil estaba estacionado'frente al cuartel o a 70 pies-de distancia cuando los detectives por primera vez llegaron al mismo; (2) si los acusados tenían material de bolita, billetes de lotería, o nada en sus manos en ese momento; (3) quién llevó el automóvil al cuartel desde el sitio en que originalmente estaba estacio-nado. En el caso corriente estas discrepancias, que son apa-rentes de nuestro resumen de la evidencia, quizá tendrían considerable peso en cuanto a la credibilidad general de los testigos en cuestión. En igual forma, los records pénales de los testigos principales del acusado, el parentesco de uno de ellos con Lake Penn, y el hecho de que obviamente estaban mintiendo en parte de sus testimonos, de ordinario arrojaría dudas a su credibilidad. Pero aquí, la razón poderosa que indudablemente convenció a la corte inferior de que los boli-teros y no los detectives habían dicho la verdad en cuanto a los hechos principales en controversia, fué la evidencia do-cumental.
No puede negarse razonablemente que las listas presen-tadas en evidencia contra Soto y Lake Penn eran parte de la colecta del “14” que Santos recogió durante la noche del 27 de mayo del agente que se identificaba con el “14”. Una vez que se admite eso, es difícil imaginarnos en qué forma pudo la colecta del “14” haberse ocupado la misma noche en dos partes diferentes, una en manos de Santos y otra en el auto-móvil de Soto, respectivamente. Por el contrario, en au-sencia de una explicación plausible en contrario, es lógico suponer que una vez que Santos recibió la colecta “14” del agente, cuando se le arrestó la tendría completa todavía o ya la habría entregado completa al banquero. Pero ambas partes convienen en que Santos tenía en su poder por lo me-nos parte de la colecta del “14” cuando se le arrestó. Por tanto, forzoso es concluir que él tenía en ese momento la colecta completa. Y el hecho de que más tarde algunas de las listas se desaparecieran de la custodia de los detectives y *71aparecieran en 'el automóvil de Soto estacionado cerca del cuartel de la policía, es altamente corroborativo del testi-monio oral de que estas listas fueron puestas en el automóvil de Soto.
Si bien no tan convincente como lo anterior, tres piezas de evidencia prestan algún apoyo a la teoría de los apelados. La primera es la admisión de que una lista de “números de sueños” fué hallada entre los documentos introducidos en evi-dencia contra Soto. Sin embargo, Vázquez declaró que la lista era de él y que había estado en su posesión cuando se le arrestó en unión a Santos. La segunda es que una apuesta del número “101-CB con 15 centavos” fué hallada en una de las listas presentadas en evidencia contra Soto; Pero Santos declaró que él había hecho precisamente esta apuesta y que estaba incluida en la colecta del “14”. La tercera es que Santos declaró que las tres colectas contenían más o menos el mismo número de listas. Y, como hemos visto, las treinta y seis listas de la colecta “14”, presentadas en el juicio de Soto, más las once listas de la misma colecta presentadas en el juicio de Vázquez, se aproximan al número de listas en las colectas “río” y ^6”, respectivamente.
Si bien no muy significativos por sí solos, hay otros dos episodios de carácter negativo que tienden a confirmar la teoría de que se perpetró una celada contra Soto. Los détec-tives no ocuparon los $1,937 que él tenía; tampoco arresta-ron a Lake Penn en el sitio del supuesto delito. Si en verdad .hubieran sorprendido a Soto y a Lake Penn manipulando material de bolita en el automóvil del primero cerca del cuar-tel de la policía, probablemente hubieran ocupado el dinero para una posible confiscación en relación con la denuncia por bolita. Y también .habrían probablemente arrestado en se-guida a Lake Penn en vez de arrestar a Sotó y dejar ir a Lake Penn, para luego arrestarlo varias horas después, cuando más tarde se les ocurrió que el haberlo dejado ir era incon-sistente con su cuento fabricado de que Soto y Lake Penn habían estado manipulando material de bolita conjuntamente, *72Estas dos omisiones de los detectives, consideradas a la luz de toda la otra evidencia en el caso, parecen indicar que la mente del cabecilla estaba tan intensamente enfocada en la combinación de tenderle una celada a Soto que omitió dos pa-sos obvios que debió dar para evitar la imputación de que la evidencia contra Soto había sido fabricada.
Debemos añadir que Soto declaró que había sido un ban-quero de bolita. La policía sabía esto y estaba tratando de sorprenderlo. Cf. Pueblo v. Soto, 71 D.P.R. 830. En con-secuencia parece difícil creer que él se fuera a estacionar cerca del cuartel de la policía — ya fuere a diez o a setenta pies de distancia — y procediera a manipular listas de bolita con su chófer.
A primera vista parece dudoso que un funcionario de la policía se dedique a fabricar una celada tan patente y fla-grante a la clara vista de los ocupantes de la jaula. Pero puede ser que Costas no se diera cuenta de que ellos lo po-dían ver o de que lo estaban observando. Además, es obvio que él no sabía que las listas que iba a poner en el automóvil de Soto podrían ser inequívocamente identificadas como per-tenecientes a la colecta “14” originalmente entregadas a Santos por el agente. Por tanto quizás Costas pensó que se redu-cía solamente a una cuestión de su palabra frente a la pa-labra de boliteros. Bajo estas circunstancias, quizás estaba confiado en que el tribunal de distrito no daría crédito al tes-timonio oral de los boliteros al efecto de que las listas habían sido puestas en el automóvil de Soto, especialmente cuando ésta es una defensa favorita, aun cuando casi siempre falsa, que presentan los acusados1 a quienes se les imputa la posesión de tales cosas como material de bolita o drogas narcóticas. De cualquier modo, cualquiera que haya podido ser el razona-miento de Costas, no podemos ignorar la altamente signifi-cativa evidencia documental simplemente porque la conducta atribuida a Costas no solamente fué corrupta sino también temeraria. A este respecto, creemos que es significativo el hecho de que Costas nunca negó la imputación de que había *73puesto listas de bolita en el automóvil de Soto, no obstante el hecho de que él ocupó la silla testifical para negar la imputa-ción comparativamente trivial de que una -vez amenazó con arrestar a Soto “con o sin colecta”.
El Fiscal de este Tribunal arguye que cuando Soto en su declaración explicó por qué el número “14” fué puesto al dorso de las listas para una colecta específica y por.qué el “14” no podría ser usado por ningún otro agente del mismo banquero, Sotp en efecto admitió que esta colecta fué hecha para él como banquero. No interpretamos su declaración en esta forma. Según la leemos, Soto indicaba de manera general por qué él y otros banqueros decidieron evitar problemas en cuanto al pago de los premios identificando cada colecta con un número clave. Pero aún si supusiéramos que Soto prácticamente admitió que la colecta era para él y que Santos mintió cuando dijo que era para Andújar, no podemos ver en qué forma eso ayuda el caso del apelante.
A Soto no se le juzgó por operar una banca de bolita. Se le acusó de estar en posesión de ciertas listas de bolita. En sus conclusiones de hecho el tribunal de distrito resolvió que Santos, y no Soto, había estado en posesión de estas listas y que luego éstas fueron puestas en el automóvil de Soto. Si aceptamos estas conclusiones, es inmaterial, a los fines de este caso, el que Santos recogiera estas listas para el banquero Andújar o para el banquero Soto. Si Soto es un banquero, debiera ser acusado, juzgado, convicto y sentenciado por tal delito. Pero si aceptamos las conclusiones de hecho de que las listas en cuestión fueron ocupadas en manos de Santos y puestas en el automóvil de Soto, no podemos permitir que subsista una sentencia condenatoria por el delito de poseer las listas, simplemente, porque se pueda concebiblemente infe-rir del récord que Santos tenía esas listas como- empleado de Soto. Bajo dichas circunstancias, el fraude vició la senten-cia emitida por el delito de posesión independientemente de si Soto es culpable o inocente de un delito diferente — la ope-*74ración de una banca de bolita — que todavía no se le ha imputado.
Según indicamos en el resumen que de la evidencia hici-mos, durante el juicio de los acusados se presentaron en evi-dencia ciertos documentos además de las listas de la colecta “14”. Sin embargo, contrario a las listas de bolita que se alega fueron encontradas en el automóvil de Soto, estos otros documentos no son materiales típicos de bolita como los que se ocuparon en los casos de Pueblo v. Mantilla, 71 D.P.R. 36, 52 y Pueblo v. Acevedo, 70 D.P.R. 562. Toda vez que dichos documentos no son prima facie incriminatorios, es innecesario que examinemos en detalle el testimonio de Soto en el contra-interrogatorio al efecto de que estaban relacionados con sus negocios de caballos y de club nocturno. Basta decir que nada hay en el récord que demuestre afirmativamente, bien de la faz de los documentos o de cualquier evidencia que los expli-que, que estos otros documentos eran material de bolita. Lle-gamos a la misma conclusión en relación con el único otro documento introducido en evidencia en el juicio de Soto y Lake Penn; es decir, la lista impresa de “números de sueños” que consistían de tres cifras sin número otro alguno a la derecha. Fuera del hecho de que Vázquez declaró — y la corte inferior aparentemente le dió crédito — de que esta lista le pertenecía y le fué ocupada a él, la misma meramente consiste de una serie de números de tres cifras con un título parcial-mente roto, y con la parte restante leyendo “... os a $4.00”.
Creemos que del análisis anterior surge claro por qué no podemos decir, particularmente con vista de los hechos obje-tivos y físicos que surgen de la evidencia documental, que la corte inferior cometiera manifiesto error en sus conclusiones de hecho de que las listas de bolita que se alega fueron encon-tradas en el automóvil de Soto fueron realmente puestas allí después de ocuparse en manos de Santos.
La evidencia aducida en apoyo de una moción en un caso criminal para que se anule una sentencia por el fundamento de que fué obtenida mediante fraude, debe esta-*75blecer hechos que de haberse conocido al momento del juicio probablemente hubieran evitado una convicción. Pueblo v. Gerena, 72 D.P.R. 222, 235; People v. Adamson, 210 P. 2d 13, 15 (Cal., 1949); People v. Shorts, 197 P. 2d 330, 333, (Cal., 1948); Brown v. State, 35 S. 2d 518, 519 (Ala., 1948); Anderson v. Buchanan, 168 S. W. 2d 48, 53 (Ky., 1943); State v. Gentry, 62 N. E. 2d 860, 862 (Ind., 1945); 59 Yale L. J. 786, 788. No hay duda de que la prueba en este caso cumple con este requisito. En verdad, el Fiscal admitió esto en la vista oral. Su único argumento, que hemos rechazado, es que la corte inferior cometió manifiesto error al dar cré-dito a esta prueba.
Finalmente, hemos resuelto que un acusado tiene una ím-proba tarea cuando como aquí ataca una sentencia por el fun-damento de que fué obtenida por fraude. Pueblo v. Méndez, 67 D.P.R. 829, 834; Pueblo v. Gerena, supra, pág. 228. Pero, aceptando como hemos aceptado las conclusiones de hecho en este caso, es obvio que estos hechos cumplen con el requisito establecido en la jurisprudencia; v. g., que éste no era sim-plemente el caso de testigos del Pueblo que quizás cometieron perjurio, sino un plan deliberadamente trazado y ejecutado con cuidado para defraudar al tribunal de distrito.
h — 1 HH
Una sentencia no puede anularse por el fundamento de que se obtuvo mediante fraude a menos que la parte actora convenza al tribunal sentenciador de que ella no pudo haber descubierto la evidencia de fraude mediante diligencia razonable, antes de que se dicte la sentencia.. Pueblo v. Méndez, supra, pág. 834; Pueblo v. Gerena, supra, pág. 228. El Pueblo arguye que los apelados no cumplieron con este requisito y que Soto conocía o pudo haber descubierto sin dificultad la evidencia en cuestión antes de dictarse sentencia.
Convenimos con el Fiscal de este Tribunal en que Soto sabía antes del juicio que le habían tendido una celada. En verdad, en el mismo momento en que los detectives afirmaron *76que habían encontrado listas de bolita en su automóvil, Soto tuvo indudablemente que darse cuenta de lo que había ocu-rrido. Pero saber que uno es inocente y que ha sido víctima de una celada, dista mucho de poder probarse. En una situa-ción algo similar hemos resuelto que tal conocimiento sub-jetivo, sin prueba de ello, no impide una moción para anular una sentencia cuando la prueba en apoyo de la moción fué obtenida después de dictada la sentencia. Pueblo v. Gerena, supra, págs. 233-34.
Las listas que se alega fueron encontradas en el automó-vil de Soto no se produjeron hasta que éste fué juzgado él 30 de junio de 1950. Aun en este momento, si bien Soto sabía que no eran de él, no tenía medio de saber, según su testi-monio, que las mismas pertenecían a Santos. Fué solamente después de haber sido convicto y sentenciado que Santos, quien había estado presente durante parte del juicio, fué a ver al abogado Jiménez Sicardó con su sospecha de que las listas eran parte de las que le fueron ocupadas a Santos. Y Vázquez no reveló su conocimiento de la celada hasta que su caso fué visto. Presumiblemente prefirió en interés propio espe-rar su juicio para hacer un relato tan incriminatorio contra los detectives.
Soto pudo haber declarado durante su juicio que él vió a Costas recostado sobre su automóvil. Y pudo haber citado a Rivera Vizcarrondo en el juicio, en vez de esperar a traerlo durante la vista de la moción, para declarar en cuanto a la alegada amenaza de Costas de que iba a arrestar a Soto “con o sin colecta”. Pero difícilmente podemos decir que estos dos episodios serían suficientes para sostener una imputación de celada. La prueba importante y decisiva, particularmente la prueba documental, no fué descubierta hasta después del juicio y sentencia. En verdad, de no haber sido por la forma peculiar en que se escribió el número “14”, Santos y Vázquez quizás nunca hubieran hablado y la celada jamás se hubiera descubierto.
*77Aun el Fiscal de este Tribunal no alega que después que Santos fué a ver al abogado Jiménez Sicardó con sus sospe-chas, Soto no fué diligente. Hizo varios esfuerzos infruc-tuosos para obtener un remedio en la corte inferior. Luego, como su caso para esa fecha estaba en apelación ante este Tribunal, Soto y Lake Penn voluntariamente desistieron de su apelación, diciendo que hacían esto con el fin de radicar la moción aquí envuelta ante el tribunal de distrito para que se anulara la sentencia por el fundamento de que la misma había sido obtenida mediante fraude. Pueblo v. Méndez, supra, pág. 833, escolio 1.
Es una cuestión de hecho el determinar si la evidencia de fraude fué descubierta después de sentencia. La corte inferior aparentemente dió crédito al testimonio de los testigos de los apelados al efecto de cuándo fué que se descubrió la evidencia de fraude. Aquí tampoco; podemos decir que esto fué error manifiesto. Y una vez que aceptamos este testi-monio, es aparente que los apelados cumplieron con el requi-sito de que deben demostrar que no pudieron haber descubierto la evidencia de fraude mediante diligencia razonable con anterioridad a la fecha de la sentencia. Pueblo v. Méndez, supra; Pueblo v. Gerena, supra; People v. Adamson, supra, pág. 16; People v. Shorts, supra, pág. 336.
HH H-1 I — I
El tercer señalamiento es que el juez Ramírez Pabón cometió error al presidir la vista de la moción, dado el hecho de que el juez Torres Aguiar, quien presidió el juicio, estaba disponible para ver la moción.
Convenimos que como regla general el juez que oyó un caso originalmente, de estar disponible, debiera oír una mo-ción para anular la sentencia dictada en el juicio, ya que dicho juez está en mejor posición que cualquiera otro para determinar la verdad. • Pero no se demostró que el juez Torres Aguiar estuviera disponible. Por el contrario, tomamos conocimiento judicial de que preside regularmente *78la Sección de Humacao del Tribunal de Distrito y de que presidió el juicio de Soto y Lake Penn en la Sección de San Juan en comisión. Cuando se radicó la moción sobre nulidad de sentencia, la misma se señaló debidamente ante el Juez Ramírez Pabón, un juez regular de la Sección de San Juan. En ese momento el gobierno tenía el derecho de tomar cuales-quiera pasos necesarios para que el Juez Torres Aguiar fuera comisionado para oír la moción. No tomó tal acción. Por el contrario, afirma ahora por primera vez en apelación que el Juez Torres Aguiar y no el Juez Ramírez Pabón debió haber oído la moción. Esta contención es ya muy tardía. El Pueblo renunció cualesquiera derechos que pudiera tener a una vista ante el Juez Torres Aguiar al no tomar acción adecuada para su nombramiento en comisión. Cf. State v. Gentry, supra; Bolton v. State, 60 N. E. 2d 742 (Ind., 1945).
> hH
El cuarto señalamiento es que los apelados no tenían derecho a radicar su moción sobre nulidad de sentencia sin permiso anterior de este Tribunal. El gobierno arguye que la sentencia ha sido confirmada; que la moción está dirigida a dejar sin efecto nuestro mandato ordenando la ejecución de la sentencia; y que en consecuencia tal acción no podía tomarse sin permiso nuestro.
Aparte del hecho de que no confirmamos la sentencia por-que Soto y Lake Penn voluntariamente desistieron de su ape-lación, la contención de El Pueblo malinterpreta el propósito de esta moción. La misma nada tiene que ver directamente con nuestro mandato. Más bien alega que el fraude se per-petró contra la corte de distrito. Y hemos resuelto que «bajo tales alegaciones la corte inferior debe pasar sobre el asunto en primera instancia. Pueblo v. Méndez, supra, págs. 833-34. Al considerar la moción el tribunal de distrito en conse-cuencia no burló nuestra autoridad. Por el contrario, co-rrectamente ejercitó la autoridad necesariamente conferí dale para dejar sin efecto una sentencia obtenida mediante fraude *79perpetrado sobre la propia corte inferior. Algunos casos sí resuelven que bajo estas circunstancias el permiso de la corte apelativa es necesario. Pero el peso de las autoridades, con el cual convenimos, es que nó se necesita tal permiso. Anotaciones, 146 A. L. R. 1230, 145 A. L. R 818; Nota, 59 Yale L. J. 786, 788. Los casos en que descansa el gobierno— Taylor v. Alabama, 335 U. S. 252, y Hysler v. Florida, 315 U. S. 411 — nada tienen que ver con el problema aquí envuelto. Meramente dichos casos rechazan la ..contención de un acusado de que un estatuto o caso que requiere tal permiso viola el debido procedimiento de ley.
El Fiscal de este Tribunal también arguye bajo este seña-lamiento que el único remedio de los.apelados era radicar una petición de hábeas corpus y probar que el fiscal de distrito a sabiendas hizo uso del testimonio perjuro de un testigo esencial. Los casos resuelven que tal conducta inescrupulosa del fiscal de distrito es una negación del debido procedimiento de ley y amerita la libertad mediante hábeas corpus. Mooney v. Holohan, 294 U. S. 103; Hysler v. Florida, supra, pág. 413; Pyle v. Kansas, 317 U. S. 213, 216; White v. Ragen, 324 U. S. 760, 764. Pero estos casos nada tienen que ver con nuestro problema. Aquí el fiscal de distrito no produjo deliberadamente testimonio perjuro. Hasta donde el fiscal sabía, los hechos eran como la corte-de distrito los encontró probados en el juicio original. Por consiguiente, en este caso no podía levantarse cuestión constitucional alguna en relación con falta del debido procedimiento. Más bien los apelados sostienen que hubo una celada por otras personas que no solamente cometieron perjurio si que también delibera-damente planearon y ejecutaron con cuidado una celada para defraudar al tribunal de distrito. Bajo dichas circunstan-cias ellos tenían derecho a radicar una moción dentro del caso-original alegando estos hechos. Pueblo v. Gerena, supra; People v. Adamson, supra, pág. 16.
- Agregaremos uñas palabras finales en relación con las implicaciones de este caso. La bolita es un mal grave en *80Puerto Rico y las autoridades merecen elogios por sus vigo-rosos esfuerzos para erradicarlo. Véase Pueblo v. Mantilla, supra, pág. 49. Más aun, en su propia declaración Soto de-mostró que es un individuo altamente indeseable y que ha jugado un papel importante en el daño infligido a esta comu-nidad como resultado de la operación de bancas de bolita. No tenemos duda de que si continúa sus prácticas nefandas, con el tiempo será sorprendido y castigado.
Sin embargo, aquí hay envuelto algo más que la inocencia o culpabilidad de un individuo en particular. Esta fué una celada en la cual participaron solamente un oficial de la poli-cía y uno o dos de sus subalternos. Pero al así hacerlo éstos han tratado de infligir una herida mortal al corazón de nues-tras instituciones democráticas. Hoy tal celada puede envol-ver un hombre culpable. El próximo paso sería dirigirla contra un inocente. Tenemos la certeza que se tomarán las medidas necesarias para evitar la repetición de estas prác-ticas perniciosas. Véase Hazel-Atlas Co. v. Hartford Co., 322 U. S. 238, 246.

La resolución del tribunal de distrito anulando la sen-tencia condenando a Soto y a Lake Penn a penas de cárcel, por el fundamento de que la misma fué obtenida mediante fraude, será confirmada.


 Véase nuestra opinión en 72 D.P.R. 412, a tenor con la cual per-mitimos a Soto y a Lake Penn prestar fianza en lo que se resolvía este caso.


El testigo explicó que “CB” significa “número combinado”; v.g., la apuesta es de cinco centavos a cada uno de los números 101, 110 y 011.


Los testigos frecuentemente se refieren a Soto a través de sus declaraciones como “Chichi”.